DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every
feature of the invention specified in the claims. Therefore, the “leg support” of claims 17-19
must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to
the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet,
even if only one figure is being amended. The figure or figure number of an amended drawing
should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure
must be removed from the replacement sheet, and where necessary, the remaining figures must
be renumbered and appropriate changes made to the brief description of the several views of the
drawings for consistency. Additional replacement sheets may be necessary to show the
renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”
pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will
be notified and informed of any required corrective action in the next Office action. The
objection to the drawings will not be held in abeyance.

Claim Objections

Claim 19 is objected to because of the following informalities: “a t-track” should be “the t-track” to be consistent with the naming in claim 9.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the leg support" in Page 22.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the leg support” is intended to reference “the leg mount” or if it is intended to introduce a new part and therefore it is indefinite as claimed. For examinations purposes, “the leg support” has been construed as “the leg mount”.
Claim 18 recites the limitation "the leg support" in Page 22.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the leg support” is intended to reference “the leg mount” or if it is intended to introduce a new part and therefore it is indefinite as claimed. For examinations purposes, “the leg support” has been construed as “the leg mount”.
Claim 19 recites the limitation "the leg support" in Page 22.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the leg support” is intended to reference “the leg mount” or if it is intended to introduce a new part and therefore it is indefinite as claimed. For examinations purposes, “the leg support” has been construed as “the leg mount”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay deTolly (U.S. Patent No. 7,210,510 B2)

Referring to claim 1: Barclay deTolly discloses an extendable support beam (10 Fig. 1) for spanning between (shown in Fig. 1) a pair of leg assemblies (14 Fig.1), the extendable support beam (10 Fig. 1) comprising: an elongated rail (one of 46 and 48 Figs. 5 and 6) comprising: 
a first end (FE Fig. 1-A inserted below); a second end (SE not shown; opposite end of FE; Column 5, lines 24-25); an upper edge (UE Fig. 1-A inserted below); a lower edge (LE Fig. 1-A inserted below); a middle portion (MP Fig. 1-A inserted below) disposed between (shown in Fig. 1-A inserted below) the upper edge (UE Fig. 1-A inserted below) and the lower edge (LE Fig. 1-A inserted below), where the upper edge (UE Fig. 1-A inserted below) and the lower edge (LE Fig. 1-A inserted below) each extend away from the middle portion (MP Fig. 1-A inserted below) and form a channel (C Fig. 1-A inserted below) having an interior surface (IS Fig. 1-A inserted below) and an exterior surface (ES Fig. 1-A inserted below); and a t-track (T Shape Fig. 1-A inserted below) extending longitudinally (Column 5, lines 24-25) along the interior surface (IS Fig. 1-A inserted below).


    PNG
    media_image1.png
    634
    914
    media_image1.png
    Greyscale

Referring to claim 2: Barclay deTolly discloses the extendable support beam (10 Fig. 1), where the elongated rail (one of 46 and 48 Figs. 5 and 6) comprises a first elongated rail (46 Figs. 5 and 6), and further comprising a second elongated rail (48 Figs. 5 and 6).

Referring to claim 3: Barclay deTolly discloses the extendable support beam (10 Fig. 1), where the second elongated rail (48 Figs. 5 and 6) is identical (shown in Figs. 5 and 6) to the first elongated rail (46 Figs. 5 and 6). 

Referring to claim 4: Barclay deTolly discloses the extendable support beam (10 Fig. 1), further comprising a central member (18 and 20 Figs. 1 and 2) configured to slidingly engage (Column 8, lines 28-32) the interior surface (IS Fig. 1-A inserted below) of each of the first elongated rail (46 Figs. 5 and 6) and the second elongated rail (48 Figs. 5 and 6) such that the first elongated rail (46 Figs. 5 and 6) and the second elongated rail (48 Figs. 5 and 6) are slidable along a longitudinal axis to one of extend or decrease (shown collapsed and extended respectively in Figs. 1 and 2) an overall length of the extendable support beam (10 Fig. 1).

Referring to claim 5: Barclay deTolly discloses the extendable support beam (10 Fig. 1), further comprising a fastener (102 Figs. 1 and 2) positioned at an end (shown in Figs. 1 and 2) of the central member (18 and 20 Figs. 1 and 2), where the fastener (not shown) is configured to lock (Column 8, lines 25-35) into an opening (space between UE and LE Fig. 1-A inserted above) in the first elongated rail (46 Figs. 5 and 6),  to prevent (Column 8, lines 29-32) the central member (18 and 20 Figs. 1 and 2) from sliding past either the first end or the second end of the first elongated rail (46 Figs. 5 and 6).

Referring to claim 6: Barclay deTolly discloses the extendable support beam (10 Fig. 1), further comprising a biased detent (102 Figs. 1 and 2) positioned at an end (shown in Figs. 1 and 2) of the central member (18 and 20 Figs. 1 and 2), where the biased detent (102 Figs. 1 and 2)  is configured to (Column 8, lines 25-32) lock into an opening (space between UE and LE Fig. 1-A inserted above) in the first elongated rail (46 Figs. 5 and 6), to prevent (Column 8, lines 29-32) the central member (18 and 20 Figs. 1 and 2) from sliding past either a first end or a second end of the first elongated rail first elongated rail (46 Figs. 5 and 6).

Referring to claim 7: Barclay deTolly discloses the extendable support beam (10 Fig. 1), where the upper edge (UE Fig. 1-A inserted above) comprises an inwardly extending member (EM-A Fig. 1-A inserted above) configured (shown in Fig. 10) to engage a mount (24 Fig. 10). 

Referring to claim 8: Barclay deTolly discloses the extendable support beam (10 Fig. 1), where the lower edge (LE Fig. 1-A inserted above) comprises an inwardly extending member (EM-B Fig. 1-A inserted above) configured (shown in Fig. 10) to engage a mount (24 Fig. 10). 


Allowable Subject Matter
Claims 9 and 20 are free of art.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The most relevant prior art with respect to a having a first end configured to engage with the interior surface of the first rail and a second end configured to engage with the interior surface of the second rail is: 
Referring to claim 9: Barclay deTolly discloses a work support (10 Fig. 1) comprising: a pair of elongated support beams (46 and 48 Figs. 5 and 6) comprising a first elongated rail (46 Figs. 5 and 6) and a second elongated rail (48 Figs. 5 and 6), each of the pair of elongated rails (46 and 48 Figs. 5 and 6) having an interior surface (IS Fig. 1-A inserted above) and an exterior surface (ES Fig. 1-A inserted below) and a t-track (T Shape Fig. 1-A inserted below) extending along (Column 5, lines 24-25) a length of each of the interior surface (IS Fig. 1-A inserted below); a leg mount (16 Fig. 2) disposed between (shown in Figs. 10-12) the pair of elongated rails (46 and 48 Figs. 5 and 6); and a pair of legs (14 Fig.1) pivotally coupled (Column 4, lines 38-43) with the leg mount (16 Fig. 2) and a pair of legs (14 Fig.1) pivotally coupled (Column 4, lines 38-43) with the leg mount (16 Fig. 2) and moveable between a storage position (Column 4, lines 38-43), and a working position (shown in Fig. 2) but is silent on the pair of legs are specifically secured within a cavity formed by the first rail and the second rail and, the leg mount specifically having a first end configured to engage with the interior surface of the first rail and a second end configured to engage with the interior surface of the second rail.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the legs to fit in a cavity formed by the first rail and the second rail for the purpose of having a more compact design allowing greater portability and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 (IV)(B)

Bokelaar (U.S. Pub. No. 2014/0182443 A1), in an analogous invention, teaches a similar configuration leg mount (14 connected to 22 Figs. 10 and 11; Paragraph 0087) comprising with a similar configuration rail (22 comprising rails 42 and 44 Figs. 10 and 11; Paragraphs 0106 and 107).
However, Barclay deTolly in combination with Bokelaar, do not teach suggest or make obvious that the leg mount specifically has a first end configured to engage with the interior surface of the first rail and a second end configured to engage with the interior surface of the second rail. Adding these features to the references is not obvious because it would require extensive modification of the original design.  
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Claims 10-19 are indicated as free of art based on their dependency to Claim 9.


Referring to claim 20: Barclay deTolly discloses a work support (10 Fig. 1) comprising: a pair of elongated support beams (46 and 48 Figs. 5 and 6) comprising a first elongated rail (46 Figs. 5 and 6) and a second elongated rail (48 Figs. 5 and 6), each of the pair of elongated rails (46 and 48 Figs. 5 and 6) comprising: a first end (FE Fig. 1-A inserted below); a second end (SE not shown; opposite end of FE; Column 5, lines 24-25); an upper edge (UE Fig. 1-A inserted below); a lower edge (LE Fig. 1-A inserted below); a middle portion (MP Fig. 1-A inserted below) disposed between (shown in Fig. 1-A inserted below) the upper edge (UE Fig. 1-A inserted below) and the lower edge (LE Fig. 1-A inserted below), where the upper edge (UE Fig. 1-A inserted below) and the lower edge (LE Fig. 1-A inserted below) each extend away from the middle portion (MP Fig. 1-A inserted below) and form a channel (C Fig. 1-A inserted below) having an interior surface (IS Fig. 1-A inserted below) and an exterior surface (ES Fig. 1-A inserted below); and a t-track (T Shape Fig. 1-A inserted below) extending longitudinally (Column 5, lines 24-25) along the interior surface (IS Fig. 1-A inserted below); and a leg mount (16 Fig. 2) disposed between (shown in Figs. 10-12) the pair of elongated rails (46 and 48 Figs. 5 and 6), and a pair of legs (14 Fig.1) pivotally coupled (Column 4, lines 38-43) with the leg mount (16 Fig. 2) and a pair of legs (14 Fig.1) pivotally coupled (Column 4, lines 38-43) with the leg mount (16 Fig. 2) and moveable between a storage position (Column 4, lines 38-43), and a working position (shown in Fig. 2) but is silent on the pair of legs are specifically secured within a cavity formed by the first rail and the second rail and, the leg mount specifically having a first end configured to engage with the interior surface of the first rail and a second end configured to engage with the interior surface of the second rail. 

Bokelaar (U.S. Pub. No. 2014/0182443 A1), in an analogous invention, teaches a similar configuration leg mount (14 connected to 22 Figs. 10 and 11; Paragraph 0087) comprising with a similar configuration rail (22 comprising rails 42 and 44 Figs. 10 and 11; Paragraphs 0106 and 107).
However, Barclay deTolly in combination with Bokelaar, do not teach suggest or make obvious that the leg mount specifically has a first end configured to engage with the interior surface of the first rail and a second end configured to engage with the interior surface of the second rail. Adding these features to the references is not obvious because it would require extensive modification of the original design.  
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birnbaum et al. (U.S. Patent No. 10,093,017 B2), a folding and collapsible work holder.
Berg et al. (U.S. Pub. No. 2010/0107838 A1), an extendable work bench with a wheel for transportation.
Radermacher (U.S. Pub. No. 2006/0226311 A1), a folding, extendable work bench with a wheel for transportation. 
Ulshafter (U.S. Pub. No. 2004/0124036 A1), an extendable work bench with a center handle. 
Welsh (U.S. Patent No. 6,745,804 B2), an extendable work bench with rail mounted surfaces.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723      

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723